
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.26.2



DEFERRED COMPENSATION PLAN DELEGATION OF AUTHORITY
FROM THE COMPENSATION COMMITTEE
TO THE MANAGEMENT COMMITTEE


        The following parameters define the authority of the Management
Committee for The Coca-Cola Company Deferred Compensation Plan (the "Plan") to
act on behalf of the Compensation Committee of the Board of Directors. These are
the general operating parameters of the Management Committee to carry out the
administration of the Plan. This delegation supercedes the delegation made on
December 19, 2001.

        The Management Committee may:

•Establish and change from time to time the eligibility criteria for any reason,
including to comply with all applicable laws relating to salary grade (or other
similar measurement criteria) and compensation levels; provided, however, that
the Management Committee may not adopt eligibility rules that affect only
executive officers of the Company;

•Review and approve individual participant eligibility, including designating
which individuals are eligible for equity deferrals under the Plan;

•Provide oversight of the administrative guidelines for the Plan;

•Respond (or delegate responsibility to respond) to individual claims of Plan
participants and provide claims resolution procedures;

•Review and approve Hardship Withdrawal requests;

•Establish and change from time to time Sources of Deferrals and minimum and
maximum deferral elections and distribution amounts;

•Establish (or delegate responsibility to establish) applicable benchmark funds
for deemed investments;

•Construe and interpret the terms and provisions of this Plan;

•Compute and certify to the amount and kind of benefits payable to Participants
and their Beneficiaries;

•Maintain all records that may be necessary for the administration of the Plan;

•Provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

•Make and publish such rules for the regulation of the Plan and procedures for
the administration of the Plan as are not inconsistent with the terms hereof;

•Appoint a Plan administrator, third-party recordkeeper, or any other agent, and
to delegate to them such powers and duties in connection with the administration
of the Plan as the Management Committee may from time to time prescribe;

•Amend the Plan; provided that the Management Committee may only adopt
amendments that i) apply to the general population of Participants and do not
affect only officers of the Company; ii) do not have a material financial impact
on the Company; or iii) are required by tax or legal statutes, regulations or
pronouncements; and

•Take all actions necessary for the administration of the Plan.

        With regards to specific executive officer transactions, the Management
Committee may:

•Review and approve sources of deferral, deferral elections and distributions;

--------------------------------------------------------------------------------

•Review and approve Hardship Withdrawal Requests. With regard to such Hardship
requests, the Management Committee is authorized to establish guidelines for
approval that are consistent with IRS regulations, and to approve requests,
within those specific guidelines, for all participants including Elected
Corporate Officers;

•Review and approve unscheduled in-service distributions up to $250,000; and

•Where applicable, determine if such officer is terminated for Cause, as defined
in the Plan.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26.2



DEFERRED COMPENSATION PLAN DELEGATION OF AUTHORITY FROM THE COMPENSATION
COMMITTEE TO THE MANAGEMENT COMMITTEE
